Case 19-06012-TLM         Doc 29    Filed 06/19/20 Entered 06/19/20 12:15:41         Desc Main
                                   Document      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

  In Re:                                              Case No. 17-00450-TLM

  FARMERS GRAIN, LLC,                                 Chapter 7

           Debtor.


  NOAH G. HILLEN, Trustee,                            Adv. Pro. No. 19-06012-TLM

           Plaintiff,

  vs.

  GRESSLEY FARMS, LLC, SCOTT
  GRESSLEY and NORTHWEST FARM
  CREDIT SERVICES,

           Defendants.


                          ORDER OF DISMISSAL WITH PREJUDICE

        Pursuant to Bankruptcy Rule 7041, and Fed. R. Civ. P. 41, the Stipulation for Dismissal

with Prejudice (Doc. 28) filed on June 18, 2020, and for good cause appearing, the Adversary

Complaint against Defendants Gressley Farms, LLC, Scott Gressley, and Northwest Farm Credit

Services is hereby dismissed with prejudice. All parties shall bear their own costs and attorney

fees. ///end of text///

DATED: June 18, 2020


                                       _________________________
                                       TERRY L. MYERS
                                       U.S. BANKRUPTCY JUDGE

Submitted by Jed W. Manwaring
Attorney for Plaintiff Trustee


ORDER OF DISMISSAL WITH PREJUDICE
